DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnamrad (U.S. Application Publication No. 2013/0248048) in view of Ott et al. (U.S. Patent No. 5,242,075).
Regarding claims 1, 9 and 17, Behnamrad discloses a diesel exhaust fluid container, comprising: a tank having an interior, a wall that separates the interior from an external environment (pars. 1-3), and a conduit (10) that extends through the wall from a first side of the wall to a second side of the wall, wherein the conduit has an 
Behnamrad fails to teach wherein the adaptor is threaded onto the conduit and wherein the adaptor and conduit are sealed by an o-ring.
Ott teaches that it is known in the art to connect components together with threads (Fig. 2) and to seal components with an o-ring (9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the connecting with threads, in order to ensure the components were secured together.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device with an o-ring, as taught by Ott, in order to seal the components.
Regarding claims 3-8, 11-16 and 18-20, the modified device of Behnamrad teaches all the claimed limitations as shown above wherein the conduit includes a proximal portion adjacent to the wall and having a first outer diameter, an intermediate portion adjacent to the proximal portion and having a second outer diameter smaller than the first outer diameter, and a third portion adjacent to the intermediate portion and having a third outer diameter smaller than the second outer diameter (Behnamrad, Fig. 2, at 30), wherein the magnetic ring has a proximal portion having a proximal cylindrical inner surface having a first inner diameter, and a distal portion having a distal cylindrical .

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnamrad and Ott, in view of Nanyoshi (U.S. Application Publication No. 2017/0136873).
Nanyoshi teaches that it is known in the art to manufacture device that comply with ISO 22241 (par. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with ISO 22241 standards, as taught by Nanyoshi, in order to comply with known standards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited are drawn to fluid conduits with magnetic structures.


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733